     Case 2:17-cv-04304-JAK-FFM Document 293-2 Filed 03/13/20 Page 1 of 2 Page ID
                                      #:10091


 1
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9
                      CENTRAL DISTRICT OF CALIFORNIA
10
11
12    J.R., a minor, by and through her      )   Case No.: 2:17-cv-04304-JAK-FFM
      guardian ad litem, Janelle McCammack   )
13    et al.,                                )
                                                 [PROPOSED] Order Granting
14                            Plaintiffs,    )   Plaintiffs’ Motion for Partial
                                             )   Summary Judgment
15                                           )
                       v.
16                                           )   Date: July 27, 2020
     OXNARD SCHOOL DISTRICT, et al.,         )   Time: 8:30 a.m.
17                                           )   Court: 10B
                              Defendants.               First Street Courthouse
18
19
20
21
22
23
24
25
26
27
28
     Case 2:17-cv-04304-JAK-FFM Document 293-2 Filed 03/13/20 Page 2 of 2 Page ID
                                      #:10092



 1         Plaintiffs A.E., M.L., and D.C, on behalf of themselves and the certified
 2   class, have moved under Federal Rule of Civil Procedure 56 for an order for partial
 3   summary judgment on Defendants’ liability for failing to develop and implement
 4   effective “child find” policies and procedures that ensure that “[a]ll children . . . ,
 5   regardless of the severity of their disabilities, and who are in need of special
 6   education and related services, are identified, located, and evaluated.” 20 U.S.C. §
 7   1412(a)(3)(A); see also 20 U.S.C. §§ 1412(a)(1), 34 C.F.R. §§ 300.111, 300.301–
 8   11.
 9         The motion was heard on July 27, 2020. Having considered the parties’
10   papers, the oral arguments of counsel, and the evidence presented, the Court
11   hereby concludes that no genuine dispute of material fact exists as to Plaintiffs’
12   claim that Defendants violated the Individuals with Disabilities in Education Act
13   and that Plaintiffs are entitled to summary judgment on Defendants’ liability as a
14   matter of law.
15         Therefore, IT IS HEREBY ORDERED as follows:
16         The Court grants Plaintiffs’ Motion for Partial Summary Judgment as to
17   Defendants’ liability for failing to develop and implement effective “child find”
18   policies and procedures in violation of the Individuals with Disabilities in
19   Education Act and its implementing regulations. The Court will schedule a
20   hearing at a subsequent date to consider appropriate remedial mechanisms.
21
22         IT IS SO ORDERED.
23
24
      DATED:
25
                                                 The Honorable John A. Kronstadt
26                                               UNITED STATES DISTRICT JUDGE
27
28
                                                 1
